Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Claims
Claims 1-12, 15, 17-20, 23-24 and 30-31 are pending. Claims 24 and 30-31 have been withdrawn as drawn to a non-elected invention. Claims 1-12, 15, 17-20 and 23 have been examined.
Election/Restriction
Applicant’s election without traverse of Group I, claims 1-12, 15, 17-20 and 23 in the reply filed on 09/08/2021 is acknowledged.
Priority
This application, Serial No. 16/340,853 (PGPub: US2019/0242890) was filed 04/10/2019. This application is a 371 of PCT/AU2017/000215 filed 10/11/2017. This application claims priority to foreign application Australia 2016904111 filed 10/11/2016.
Information Disclosure Statements
No Information Disclosure Statements have been filed.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites the limitation "the reagent" in line 2.  There is insufficient antecedent basis for this limitation in the claim because no reagent has been previously recited in any of the claims from which claim 6 depends.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Taguchi et al. (US 2005/0164401, Pub Date: 07/28/2005, hereinafter “Taguchi”).
	Regarding claim 1, Taguchi teaches throughout the publication a method for incubating reagents, suspensions and/or biological products to a predetermined temperature for biological testing (abstract); the method comprising the steps of: a) providing a selected biological 
Regarding claim 2, Taguchi teaches the method comprising the further step of selecting a time duration for application of laser heating to the biological products (paragraphs 0040-0041).

Claim(s) 1-2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kwak et al. (Analyst, 2010, 135, pages 2365-2371).
Regarding claim 1, Kwak teaches the publication a method for incubating reagents, suspensions and/or biological products to a predetermined temperature for biological testing (abstract); the method comprising the steps of: a) providing a selected biological product in a receptacle and which is required to be incubated to a temperature which simulates a natural thermal environment of the biological product (see Figure 1 and page 2367, blood sample preparation section continued to page 2368, measurement section; b) applying controlled heating to or near the biological product using at least one laser emitting from a laser source for a time sufficient to reach a target temperature or which simulates a target temperature of the natural thermal environment in which the biological product exists (page 2369, 
Regarding claim 2, Kwak teaches the method comprising the further step of selecting a time duration for application of laser heating to the biological products (page 2368, measurement section).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-6 are rejected under 35 U.S.C. 103 as being unpatentable over Kwak et al. (Analyst, 2010, 135, pages 2365-2371) as applied to claim 1 above, and further in view of Moon et al. (US 2014/0134717, Pub Date: 05/15/2014, hereinafter “Moon”).
	Regarding claim 3, Kwak teaches the method as described above and additionally teaches that erythrocytes are separated from the blood sample by centrifugal force prior to measurement (page 2368, paragraph continued from previous page) but fails to specifically teach the method comprising the further step after heating using the at least one laser, of spinning the products in a centrifuge.
	Moon teaches throughout the publication methods for fluid treatment and separation (abstract), and more specifically teaches that a blood sample is injected into a chamber and can 
	It would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the method of Kwak that utilizes an initial centrifuge step before heating to include a subsequent second centrifuge step after manipulation as taught by Moon because it would have been desirable to allow for separation of additional sample components that are unnecessary for the desired analysis (Moon, paragraph 0039).
Regarding claim 4, Kwak in view of Moon teaches the method comprising the further step of aiming the at least one laser directly at the products in suspension (Kwak, page 2367, experimental setup section – page 2369, measurement of the photo-thermal effects of erythrocytes, leukocytes and blood plasma section).
Regarding claim 5, Kwak in view of Moon teaches the method wherein the at least one laser is aimed at a biological specimen under test (Kwak, page 2367, experimental setup section – page 2369, measurement of the photo-thermal effects of erythrocytes, leukocytes and blood plasma section).
Regarding claim 6, Kwak in view of Moon teaches the method comprising the further step of aiming the at least one laser at the reagent to indirectly heat the biological specimen (Kwak, page 2367, experimental setup section – page 2369, measurement of the photo-thermal effects of erythrocytes, leukocytes and blood plasma section).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Kwak et al. (Analyst, 2010, 135, pages 2365-2371) in further view of Moon et al. (US 2014/0134717, Pub Date: 05/15/2014, hereinafter “Moon”), as applied to claim 3 above (hereinafter “Modified Kwak”) and further in view of Greenstein et al. (US 2003/0073229, Pub Date: 04/17/2003, hereinafter “Greenstein”).
Regarding claim 7, Modified Kwak teaches the method as described above but fails to specifically teach that one laser light is provided for each one of a plurality of vials containing said products.
Greenstein teaches throughout the publication a device with thermal regulation comprising a localized heat source to regulate the temperature in an array of temperature controlled zones containing reactants (paragraph 0015) and more specifically teaches an array of light sources corresponding to an array of temperature-controlled zones (paragraph 0016). 
It would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the method of Modified Kwak to incorporate an array of light sources to correspond to an array of temperature-controlled zones as taught by Greenstein because it would have been desirable to easily and accurately manipulate the desired samples so that the amount of energy directed towards portions of the device can be finely tuned and controlled so that the desired temperature is rapidly achieved and maintained during heating of only the desired solutions and not the entire environment (Greenstein, paragraph 0014).
Regarding claim 8, although Modified Kwak in view of Greenstein do not specifically teach that each laser light selects red plasma cells, such limitation is drawn to intended use of .
Claims XXX are rejected under 35 U.S.C. 103 as being unpatentable over Kwak et al. (Analyst, 2010, 135, pages 2365-2371) in view of Moon et al. (US 2014/0134717, Pub Date: 05/15/2014) and Greenstein et al. (US 2003/0073229, Pub Date: 04/17/2003), as applied to claims 7-8 above (hereinafter “Further Modified Kwak”) and further in view of Fujimoto et al. (US 2005/0282290, Pub Date: 12/22/2005, hereinafter “Fujimoto”).
Regarding claim 9, Further Modified Kwak teaches the method as described above but fails to specifically teach that there is provided a blue green laser to preferentially select the red plasma cells and heats them in suspension while avoiding heating the suspension.
Fujimoto teaches throughout the publication the use of energy sources for energy application at desired locations (paragraph 0036) and more specifically teaches the use of energy sources to target regions, wherein the energy source is preferably a laser light source capable of emitting a red, green, blue, infrared or ultraviolet ray as well as combined light (paragraph 0050).
It would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the laser in the method of Further Modified Kwak to incorporate a blue or green laser as taught by Fujimoto because Further Modified 
Although Further Modified Kwak in view of Fujimoto fails to specifically teach that the blue or green laser preferentially selects the red plasma cells and heats them in suspension while avoiding heating the suspension, this limitation is drawn to intended use of the laser light and therefore the prior art only needs to be capable of performing the recited intended use. So long as the laser in the method of Further Modified Kwak in view of Fujimoto is capable of manipulating red plasma cells, it reads on the claims. Further Modified Kwak in view of Fujimoto teach the same structural limitations and Kwak further teaches the manipulation of erythrocytes and plasma (page 2369), therefore it is considered capable of performing the same intended use.
Regarding claim 10, Further Modified Kwak in view of Fujimoto teaches the method wherein the laser is aimed to induce accelerated heating of the biological sample to reduce specimen processing time (Kwak, page 2366, left column, last paragraph of introduction).
Regarding claim 11-12, although Further Modified Kwak in view of Fujimoto does not specifically teach the method wherein use of a specific selected laser wavelength spectrum allows incubation of a surface only of a red cell and further wherein a selected green, red or infrared laser is used for incubating samples and reagent red cells in performing Gel card based indirect anti-globulin testing (IAT) and other tests requiring 37 degree Celsius incubation, such limitations are drawn to intended use of the laser light and therefore the prior art only needs to be capable of performing the recited intended use. So long as the laser in the method of 
Regarding claims 15 and 17, Further Modified Kwak in view of Fujimoto teaches the method comprising the further step of modulating wavelength of each said at least one laser to preferentially switch on or switch off binding sites on the surface of a red cell and comprising the further step of identifying a laser wavelength capable of modulating red cell antigen binding sites (Kwak, page 2366, last paragraph of introduction and page 2369, measurement of the photo-thermal effects of erythrocytes, leukocytes and blood plasma section).
Regarding claim 18, Further Modified Kwak in view of Fujimoto teaches the method comprising the further step of using the laser to select a temperature to simulate a temperature of an environment in which the biological sample exists without directly heating the biological sample (Kwak, page 2368; Greenstein, paragraph 0014).
Regarding claim 19, Further Modified Kwak in view of Fujimoto teaches the method comprising the further step of prior to incubation, selecting a laser from the green, red or infrared color spectrums (Fujimoto, paragraph 0050).
Regarding claim 20, Further Modified Kwak in view of Fujimoto teaches the method wherein the biological product comprises a plasma/reagent red cell suspension (Kwak, pages 2367-2368, blood sample preparation section).
Regarding claim 23, Further Modified Kwak in view of Fujimoto teaches the method wherein the method steps are applied in tests on samples which require simulated 37 degree Celsius incubation (Kwak, pages 2367-2368, blood samples, Greenstein, paragraph 0029).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Yoo (US 2015/0328633).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA M GIERE whose telephone number is (571)272-5084. The examiner can normally be reached M-F 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on 571-272-0824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/REBECCA M GIERE/             Primary Examiner, Art Unit 1641